Citation Nr: 0601583	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  03-13 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for dyssomnia, not 
otherwise specified (claimed as sleep disruptions, insomnia, 
and fatigue) as due to an undiagnosed illness. 

2.  Entitlement to service connection for dizziness as due to 
an undiagnosed illness. 

3.  Entitlement to service connection for memory loss as due 
to an undiagnosed illness.

4.  Entitlement to service connection for aching joints as 
due to an undiagnosed illness.

5.  Entitlement to service connection for leg pain as due to 
an undiagnosed illness.

6.  Entitlement to service connection for chest pain as due 
to an undiagnosed illness.

7.  Entitlement to service connection for fibromyalgia as due 
to an undiagnosed illness.

8.  Entitlement to service connection for chronic fatigue 
syndrome as due to an undiagnosed illness.

9.  Entitlement to service connection for bilateral pes 
planus.

10.  Entitlement to an increased rating for service-connected 
mechanical low back pain and degenerative disc disease, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from February 1987 to May 1987 
and December 1990 to June 1991, with an additional period of 
active duty for training from June 1986 to November 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

At the travel board hearing held in August 2005, the veteran 
and his authorized  representative submitted additional 
evidence accompanied by a waiver of the RO's right to initial 
consideration of the new evidence.  38 C.F.R. §§ 19.9, 
20.1304(c) (2005).  Accordingly, the Board will consider the 
new evidence in the first instance in conjunction with the 
issues on appeal.

In December 2005, the Board received additional evidence from 
the veteran unaccompanied by a waiver of the RO's right to 
initial consideration of this evidence.  A review of the 
evidence, however, discloses that it only consists of the 
following:  a statement from the veteran documenting his 
unsuccessful efforts to obtain additional evidence in support 
of his claim (documents either had been destroyed or were 
unavailable); an immunization record, which is irrelevant to 
the appealed issues; and an August 2005 report from Dr. J.B., 
which is a duplicate of the report that was the subject of 
the waiver described above.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence of record shows that the veteran's 
currently diagnosed dyssomnia has not been attributed to any 
clinically known psychiatric or organic disorder, that his 
dyssomnia has been present for over the requisite six-month 
period, and that his dyssomnia has probably manifested to a 
degree of 10 percent or more under applicable rating 
criteria.

3.  The evidence fails to show that the veteran has exhibited 
objective indications of dizzy spells perceptible to a 
physician or that non-medical indicators capable of 
independent verification have shown that the veteran has 
suffered from dizzy spells over the course of six months or 
more or intermittent episodes of improvement and worsening of 
dizzy spells over a six-month period; the requirements for 
the establishment of service connection on a direct basis 
have also not been met where no current chronic disability 
manifested by dizzy spells is shown and no in-service 
complaint or treatment for dizzy spells is documented. 

4.  The evidence fails to show a chronic undiagnosed illness 
manifested by memory loss existing six months or more and 
objective evidence of memory loss perceptible to an examining 
physician or non-medical indicators of memory loss capable of 
independent verification; the requirements for the 
establishment of service connection on a direct basis have 
also not been met where no current chronic disability 
manifested by memory loss is shown and no in-service 
complaint or treatment for memory loss is documented. 

5.  The evidence fails to show a chronic undiagnosed illness 
manifested by aching joints of the whole body existing six 
months or more and objective evidence of aching joints of the 
whole body perceptible to an examining physician or non-
medical indicators of aching joints capable of independent 
verification; the requirements for the establishment of 
service connection on a direct basis have also not been met 
where no current chronic disability manifested by aching 
joints is shown and no in-service complaint or treatment for 
aching joints is documented. 
 
6.  The evidence fails to show that the veteran has exhibited 
objective indications of pain in the knees and ankles or legs 
perceptible to a physician or that non-medical indicators 
capable of independent verification have shown that the 
veteran has suffered from pain in the knees and ankles or 
legs over the course of six months or more; the requirements 
for the establishment of service connection on a direct basis 
have also not been met where no current chronic disability 
manifested by leg pain is shown and no in-service complaint 
or treatment for leg pain is documented. 

7.  The evidence fails to show a chronic undiagnosed illness 
manifested by chest pain existing six months or more and 
objective evidence of chest pain perceptible to an examining 
physician or non-medical indicators of chest pain capable of 
independent verification; the requirements for the 
establishment of service connection on a direct basis have 
also not been met where no current chronic disability 
manifested by chest pain is shown and no in-service complaint 
or treatment for chest pain is documented.  

8.  The weight of the medical evidence of record shows that 
the veteran does not currently suffer from fibromyalgia.  

9.  The medical evidence of record shows that the veteran is 
not currently diagnosed with chronic fatigue syndrome.  

10.  The medical evidence of record shows that the veteran's 
currently diagnosed bilateral pes planus was not identified 
during his military service; there is no competent medical 
evidence of record that otherwise links the foot disorder to 
his service.

11.  Under the old schedule for rating spine disabilities, 
the medical evidence shows that the veteran's low back 
disability manifests moderate limitation of motion overall, 
and is not productive of listing of the whole spine to the 
opposite side, marked limitation of forward bending in the 
standing position, loss of lateral motion, severe recurring 
attacks of intervertebral disc syndrome, fractured vertebrae, 
or ankylosis.

12.  Under the amended schedule for rating spine 
disabilities, the medical evidence shows that the veteran's 
low back disability manifests 70 degrees of forward flexion; 
the medical evidence further shows that no disabling 
neurological deficits have been clinically identified and 
associated with the veteran's degenerative disc disease and 
no incapacitating episodes that required bed rest prescribed 
by a physician and treatment by a physician have been 
documented. 


CONCLUSIONS OF LAW

1.  Dyssomnia is presumed due to an undiagnosed illness as a 
result of service in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 U.S.C.A.     §§ 1110, 1117, 
1118, 1131, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R.    
§§ 3.159, 3.303, 3.317 (2005).

2.  Dizziness was not incurred in or aggravated by active 
service, and is not due or presumed due to an undiagnosed 
illness as a result of service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 U.S.C.A. §§ 
1110, 1117, 1118, 1131, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.317 (2005).

3.  Memory loss was not incurred in or aggravated by active 
service, and is not due or presumed due to an undiagnosed 
illness as a result of service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 U.S.C.A. §§ 
1110, 1117, 1118, 1131, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.317 (2005).

4.  Aching joints were not incurred in or aggravated by 
active service, and are not due or presumed due to an 
undiagnosed illness as a result of service in the Southwest 
Asia theater of operations during the Persian Gulf War.  38 
U.S.C.A.    §§ 1110, 1117, 1118, 1131, 5103, 5103A (West 2002 
& Supp. 2005); 38 C.F.R.    §§ 3.159, 3.303, 3.317 (2005).

5.  Leg pain was not incurred in or aggravated by active 
service, and is not due or presumed due to an undiagnosed 
illness as a result of service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 U.S.C.A. §§ 
1110, 1117, 1118, 1131, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.317 (2005).

6.  Chest pain was not incurred in or aggravated by active 
service, and is not due or presumed due to an undiagnosed 
illness as a result of service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 U.S.C.A. §§ 
1110, 1117, 1118, 1131, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.317 (2005).

7.  Fibromyalgia was not incurred in or aggravated by active 
service, and is not due or presumed due to an undiagnosed 
illness as a result of service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 U.S.C.A. §§ 
1110, 1117, 1118, 1131, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.317 (2005).

8.  Chronic fatigue syndrome was not incurred in or 
aggravated by active service, and is not due or presumed due 
to an undiagnosed illness as a result of service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A.     §§ 1110, 1117, 1118, 1131, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R.    §§ 3.159, 3.303, 3.317 
(2005).

9.  Bilateral pes planus was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R.        §§ 3.159, 
3.303 (2005).  

10.  The schedular criteria for an increased rating in excess 
of 20 percent for service-connected mechanical low back pain 
and degenerative disc disease have not been met or 
approximated under either the old or amended schedule for 
rating spine disabilities.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.71a, Diagnostic Code 
5295 (2003); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 
4.59, 4.71a, Diagnostic Code 5237 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in November 2001, July 2002, and December 2004, the RO 
advised the veteran of the VCAA, VA's duties there under, and 
the delegation of responsibility between VA and the veteran 
in procuring the evidence relevant to the claims, including 
which portion of the information and evidence necessary to 
substantiate the claims was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  The veteran was 
advised of the type of evidence necessary to substantiate 
claims for disability benefits based on Gulf War service, 
what the evidence must show to establish entitlement to 
service-connected compensation benefits, and what the 
evidence must show to entitle him to an increased rating for 
his service-connected low back disability.  The Board also 
recognizes that the December 2004 VCAA notice specifically 
requested that the veteran provide any evidence in his 
possession that pertained to his claims.  38 C.F.R. 
§ 3.159(b)(1) (2005).  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the veteran in December 2004 with respect to the 
increased rating claim and notice that he may provide any 
evidence in his possession that pertained to his claims were 
not given prior to the first AOJ adjudication of the claims, 
the notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board.  Even after 
the transfer and certification of his case, the veteran had 
the opportunity to submit or identify any outstanding 
evidence he felt was pertinent to his claims at the travel 
board hearing held in August 2005.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
claim would not be prejudicial error to the veteran.  

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the January 
2003 rating decision, April 2003 Statement of the Case (SOC), 
June 2003 Supplemental Statement of the Case (SSOC), January 
2004 SSOC, August 2004 SSOC, and October 2004 SSOC, which 
included a discussion of the facts of the claims, 
notification of the bases of the decisions, and a summary of 
the evidence used to reach the decisions.  The SOC and SSOCs 
provided the veteran with notice of all the laws and 
regulations pertinent to his claims, including the law and 
implementing regulations of the VCAA as well as the amended 
schedule for evaluating spine disabilities.  

The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained VA treatment records identified by the veteran from 
the Richmond VA Medical Center (MC) and Salisbury VAMC.  The 
RO afforded the veteran a Gulf War Protocol examination with 
a mental evaluation in November 2002.  Service medical 
records were previously associated with the claims file in 
connection with a prior claim.  The service medical records 
include records from Camp LeJeune Naval Hospital and 
Landstuhl Army Medical Center.  Based on the veteran's 
request made at the August 2005 travel board hearing, the 
record was held open for an additional 30 days to enable the 
veteran to obtain a final assessment of his condition from 
Drs. J.R. and J.B. in connection with his fibromyalgia and 
chronic fatigue syndrome claims.  The claims file shows that 
the veteran did not submit this evidence.  The veteran has 
not made the RO or the Board aware of any other evidence 
relevant to his appeal that needs to be obtained.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Accordingly, the Board will proceed with appellate 
review.


II.	Evidence

A DD Form 214 showed that the veteran was awarded the 
Southwest Asia Service Medal and that he participated in 
Operation Desert Shield/Desert Storm from December 2, 1990 to 
June 27, 1991.  

The service medical records, which included records from Camp 
LeJeune Naval Hospital and Landstuhl Army Medical Center as 
well as mental evaluations, documented no complaints, 
findings, or treatment for dyssomnia, dizziness, memory loss, 
aching joints, leg pain, chest pain, fibromyalgia, chronic 
fatigue syndrome, or pes planus during service.  

In a February 1998 statement, the veteran reported that he 
complained of insomnia, aching joints, and chronic fatigue at 
his discharge examination.  He claimed that these conditions 
continued and had worsened since then.  

In statements dated in March 2001, the veteran maintained 
that he had had problems with short-term memory loss, aching 
joints, sleeping disruptions, insomnia, and chronic fatigue 
since his service in the Gulf War in 1991.  He claimed that 
he had been fired from "a few jobs" over the past ten years 
because of the time he had missed from work resting in bed.  
He recalled that in the summer of 1998, he was at home in bed 
when he experienced an episode of enormous pain in his legs 
and back.  He described that the pain was so bad that he was 
not able to sit up in bed or able to stand on the floor. 

In a December 2001 statement, N.C. reported that he had known 
the veteran for most of his life.  He indicated that he had 
observed a change in the veteran's physical capabilities 
after he left the military in 1991.  He related that the 
veteran always complained about how he felt and that he 
constantly rubbed his legs and groaned as if he were in pain.  
He maintained that sometimes he called the veteran during the 
middle of the day and he would discover that the veteran was 
taking a nap.  Upon awakening, the veteran would complain 
that he was drained of energy and that he needed his rest.  
Lastly, N.C. maintained that he had watched the veteran 
struggle with pain and forgetfulness for many years.  

In a December 2001 statement, the veteran's mom reported that 
the veteran was always in pain and that he stayed tired.  She 
indicated that sometimes the veteran's pain was so bad that 
he could barely get out of bed.  She reported that the 
veteran had lost a lot of jobs on account of his health.  She 
contended that the veteran's "health problems" were the 
result of his military service. 

In a January 2002 statement, C.W. reported that he had known 
the veteran for approximately seven years.  C.W. recalled 
that the veteran complained of joint pain that had increased 
in severity over time.  

In a January 2002 statement, the veteran's brother reported 
that since the veteran left service, he had noticed an 
"extreme" difference in the veteran's ability to do chores.  
He indicated that chores such as lifting and/or "emptying 
household" items seemed to have a stressful effect on the 
veteran's body.  He recalled that the veteran complained of 
physical pain.  

In a February 2002 statement, the veteran reported that he 
had been diagnosed with fibromyalgia by "Dr." M.S.  

In a March 2004 statement, the veteran maintained that he 
underwent several tests to determine the cause of his 
"muscle spasms, aching muscles, dizziness, and general 
confusion with memory" in December 1990 at the Camp LeJeune 
Navel Hospital.  He maintained that he underwent many tests 
for "sleepiness, chronic fatigue, muscle spasms, dizziness, 
and memory loss" from January to March 1991 at the Landstuhl 
Germany Army Medical Center.  He indicated that he was 
evaluated by two psychologists or psychiatrists and fearing 
that he was on his way to a mental institution in a strange 
country, he stopped complaining about most of his health 
problems at that time.  

VA treatment records beginning in September 1993, included a 
September 1996 record that noted that the veteran was seen 
for a cyst of the left temporal lobe at which time it was 
noted that the veteran also complained of dizzy spells.  

VA consultation sheets dated in March 1997 showed that the 
veteran complained of the presence of chronic fatigue, 
polyarthralgia, and insomnia since the Gulf War, but he was a 
'no-show' for the follow-up examinations scheduled in 
connection with the referrals. 

A March 1997 VA record noted that the veteran complained of 
fatigue and problematic sleeping.  He also complained of 
pains in his ankles and knees.  He indicated that his 
insomnia was fairly constant.  The physical examination 
revealed no joint swelling but there was some crepitus of the 
knees.  No pertinent diagnosis was provided.

A February 1998 VA record showed that the veteran complained 
of insomnia and fatigue.  A May 1998 VA record noted that the 
veteran complained of insomnia.

A February 1999 VA assessment report prepared by the veteran 
in connection with an unrelated procedure showed that he 
denied that he had chest pain but he complained of joint pain 
in his ankles and knees.  

A November 1999 VA record showed that the veteran complained 
of an increase in the occurrence of dizzy spells over the 
past few months with onset when he returned from the Persian 
Gulf.  The assessments were mild hypertension and Persian 
Gulf Syndrome. 

A December 1999 VA record noted that the veteran had been 
checking his blood pressure every third day and that he had 
had three consecutive days of dizzy spells in which he felt 
"off balance" and "had to stop."  The veteran indicated 
that the dizzy spells were unaccompanied by chest pain.  The 
assessment included dizzy spells.  

A September 2000 VA record indicated that the veteran was 
being followed for a cyst of the left temporal lobe found on 
computerized tomography (CT) scan.  The veteran reported that 
his dizziness was much better and it was noted that the 
veteran had a Holtor Monitor.  The veteran denied that he had 
headaches.  The examiner inexplicably noted an assessment 
that included chronic pain secondary to Persian Gulf War 
Syndrome.  

A September 2000 VA record showed that the veteran complained 
of pain in his ankles and knees.  The examiner observed that 
the veteran did not appear to be in any distress.  The 
examiner noted that the veteran walked freely to the 
examination room.  The veteran walked out of the facility 
when he could not get a full prescription of medications, 
according to the examiner.  The examiner provided a 
diagnostic impression of possible back pain uncoreleated with 
clinical assessment.  

A December 2000 Gulf War examination report noted that this 
was the second examination the first one having reportedly 
been conducted in 1997.  The veteran complained of joint pain 
in both legs as well as insomnia and fatigue.  The 
examination was essentially negative.  The examiner noted 
that the veteran moved all of his extremities well.  After 
the examination, the examiner provided an impression of by 
history "[illegible] joint pains and back pain."   

In a February 2001 letter, T.M., PA (Persian Gulf Clinical 
Coordinator) reported that as a result of the veteran's 
history of back pain, a magnetic resonance imaging (MRI) of 
the lower portion of the veteran's back as well as of the 
upper portion at the area of the neck was obtained.  With 
regard to the lower back, T.M. noted that there was disc 
cessation at L4-L5 and L3-L4.  There was a tear of the 
annulus at L4-L5 and approximately two millimeters of 
centrally extruded disc material that did not result in any 
convincing evidence of neural compromise.  The MRI of the 
cervical spine revealed that at C4-5, there was an 
approximately four millimeter central disc herniation with 
effacement of the thecal sac and also on the underlying cord.  
There was no evidence for cord myelopathy.  

A March 2001 VA record noted that the veteran presented in 
the clinic for a follow-up on his MRI exam.  It was noted 
that the veteran was being 'worked up' for complaints of 
fatigue, memory loss, headaches, and lower extremities pain.  
The examiner noted that the MRI of the cervical spine and 
lumbar spine revealed very small herniations without neural 
impingement.  No memory exam or testing for fatigue was 
administered.  The examiner provided an assessment of 
"fatigue/memory loss."  

A May 2001 VA record indicated that the veteran was 
unemployed.  

A May 2001 VA record noted that the veteran complained of 
memory loss and fatigue that had been present for the past 10 
years.  

A July 2001 VA record noted that the veteran complained of 
pain in his knees and ankles.  He indicated that his back 
pain was non-radiating.  The physical examination revealed 
that deep tendon reflexes were +2 and pulses were intact 
times four.  The straight leg raising and Patrick's tests 
were negative.  The assessment was back pain and leg pain.  

A VA problem list noted that the veteran had "pain in 
joint" involving the "lower leg" in July 2001. 

A January 2002 record showed that the veteran underwent a 
pain assessment.  The veteran complained of pain (described 
as aching, throbbing, and sharp) in his legs, arms, and back 
with onset in 1991 in the Gulf War.  Another record noted 
that the veteran complained of pain in his ankles, knees, 
elbows, and forearms.  The veteran denied any symptoms of 
blurred vision, migraine headaches, dizziness, loss of 
balance, or seizures.  Deep tendon reflexes were 3/3 and 
motor strength was 5/5.  His extremities contained no 
clubbing, cyanosis, and edema.  The examiner (M.S., PA-C) 
provided an assessment of back pain and fibromyalgia.  The 
examiner prescribed Neurontin for extremity pain and Naproxin 
for fibromyalgia.  

An April 2002 VA record noted that the veteran did not 
complain of radiculopathy.  The examiner noted an assessment 
of complaints of low back pain.  The examiner also noted that 
the veteran complained of pain in his "hip," "knee," and 
ankles, and that he had been diagnosed with possible 
fibromyalgic pain syndrome.  The examiner noted an assessment 
of myalgic pain syndrome.  

A June 2002 VA record showed that the veteran continued to 
complain of joint and back pain.  He indicated that he had 
not been taking Naproxen.  The examination revealed that the 
veteran's pharynx was clear and that his neck was supple.  
Assessments included back pain, stable, no change, 
fibromyalgia, and insomnia.  M.S. noted that the veteran did 
not want any "long acting sleep aids."  

The November 2002 mental examination report noted that the 
veteran complained of sleep and memory problems that had been 
present since "October 1990."  Dr. W.R. reported that the 
veteran indicated that he had no trouble falling asleep, but 
his sleep was interrupted frequently, and then he had trouble 
going back to sleep.  He related that there were other times 
when he slept excessively.  He struggled with fatigue much of 
the time.  There were no times when he felt completely the 
way he used to.  He maintained that sometimes he would 
"crash" and would go to bed and stay in bed for half a day 
to a day and sleep.  He complained of mainly short-term  
memory loss and indicated that he had trouble holding a 
thought.  It was sporadic; sometimes worse than other times.  
His appetite was good, he did not cry, and he did not feel 
depressed or sad.  He had decreased energy but his 
"interest" was good.  He was not working, having last 
worked a year and half ago as a manager of a restaurant.  He 
did chores around the house.  On mental evaluation, the 
examiner noted that the veteran's memory for remote and 
recent was good.  On axis I, the examiner provided a 
diagnosis of dyssomnia not otherwise specified.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
70.  [The GAF is a scale reflecting the "'psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness'" from 0 to 100, with 100 
representing superior functioning in a wide range of 
activities and no psychiatric symptoms.  Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).]  
The examiner maintained that the veteran had mild symptoms, 
but generally functioned well with meaningful interpersonal 
relations.  

The November 2002 Gulf War Protocol examination report noted 
that the examiner (Dr. N.S.) reviewed the claims file.  The 
examiner noted that he discussed the veteran's mental 
evaluation with the examiner who conducted the evaluation and 
he noted that no psychiatric disorder was diagnosed and that 
the veteran had no "pathologic type of memory loss."  The 
examiner who conducted the Gulf War Protocol examination went 
on to note that the veteran complained of dyssomnia, memory 
loss, chronic fatigue, joint aches, pain, and fibromyalgia as 
residuals to service in the Gulf War.  On review of systems, 
the physical examination revealed a normal throat and neck.  
The veteran's chest was normal with no difficulty in ordinary 
activities.  The veteran was questioned as to whether he had 
any single joint bothering him.  He responded that he did not 
and that he had not had migratory joint pain and/or muscle 
aches of a classical migratory sense.  He did complain of 
soreness in the back.  If he twisted too far to the right or 
left, he would have pain in the left lower back which would 
be exaggerated if he lifted.  If he could change his 
position, he would have some temporary relief.  He had had no 
constant symptoms, but he had symptoms that had gone from his 
knee to the foot.  On range of motion, he had 15 degrees of 
extension, 70 degrees of forward flexion, 30 degrees of 
flexion to the waist, left and right, and 20 degrees of 
rotation to the left and right, with pain to the left and 
some tenseness on palpation.  His hips were level and there 
was no pain.  He was able to flex the lower extremities on to 
the hip without pain, but he had slight discomfort on 
straight leg raising on the left.  He had weakness at the 
ankles.  He was able to promptly discern touch, numbers, and 
vibratory sense.  

On further questions on his type of fatigue, he affirmed that 
he had restless sleep.  In relation to his complaints of 
chronic fatigue, he indicated that he had not had six months 
or more of debilitating fatigue or reduced activity below 
pre-illness activity.  He had no acute onset of the condition 
of fever or pharyngitis or adenopathy with it.  His muscle 
aches had not been a "predominant problem or last stage or 
localized."  He had had no discernable weakness other than 
that associated with his back as far as his symptoms were 
concerned, and he did not have fatigue after exercise lasting 
more than a day.  The headaches had been more of an ordinary 
type of headache.  His neuropsychologic symptoms, dyssomnia, 
and sleep disturbance that predominated when he woke up was a 
feeling like he still was tired or did not have enough energy 
to do what was "the obvious," but he had good discipline 
and made himself go ahead.  He had not been prescribed 
bedrest.  The examiner noted that the claims file showed that 
the veteran had been suspected of having fibromyalgia.  The 
examiner further observed that the veteran had flat feet with 
straightening of the medial longitudinal arch and some 
pronation of the hindfoot.  There was no tenderness on 
examination.  The veteran had symptoms of soreness with 
standing and weight bearing on the forefoot of the right 
foot.  The examiner noted that the neurological exam was 
within normal limits.  

The examiner reported that in conjunction with the physical 
examination of the back, he applied vigorous pressure 
parallel to the vertebral column from the neck to below the 
waist.  The veteran did not identify any exquisite tender 
point or localized tender point, likewise from the side 
pressure that was applied to the side of the chest and down 
to below the waist and from the front to the pectoralis down 
to the abdomen and again.  During examination of the lower 
extremities in conjunction with the disc examination, the 
examiner noted that he also pressed firmly on the veteran's 
thighs to see if he could identify pressure points of 
tenderness, but the veteran did not have any.  The examiner 
concluded that the veteran did not satisfy the criteria for 
fibromyalgia.  The examiner provided the following pertinent 
diagnoses:  lumbar intervertebral degenerative disc disease, 
symptomatic; bilateral pes planus with metatarsalgia and x-
ray evidence of degenerative changes; and examination for 
chronic fatigue syndrome not found.  The examiner commented 
that no undiagnosed illness related to the Gulf War was found 
in the examination.  The examiner added that findings 
pertinent to fibromyalgia were not found during this 
examination. 

A March 2003 VA record noted that the veteran denied any 
current problems with chest pains, headaches, or leg cramps.  
Deep tendon reflexes were 2+ and pulses were intact times 
four.  The assessments were back pain, stable, no change and 
fibromyalgia.  M.S. noted that the veteran should continue 
with Naproxin and Ultram for fibromyalgia.  

A November 2003 VA record noted that the veteran continued to 
exercise and that he indicated that he still felt a little 
ill with body aches and a sore throat.  After an examination, 
M.S. provided assessments that included back pain, stable, no 
change, fibromyalgia (continued with Naproxin and Ultram), 
insomnia, and upper respiratory infection (prescribed 
Guafenasin).  

A February 2004 VA record noted that a note from an 
endocrinologist dated in December 2003 recommended that the 
veteran change from Zocor to Pravachol due to muscle aches.  

A May 2004 record showed that the veteran complained of sharp 
stabbing pains intermittently while on Simvastatin. 

VA treatment records are dated through June 2004, which at 
that time the veteran complained of increasing pain in his 
right foot and ankle; the pain felt "like an ice pick."  

In an August 2005 private medical report, Dr. J.B. related 
that the veteran reported that he was given a diagnosis of 
fibromyalgia approximately two years ago.  Dr. J.B. indicated 
that the veteran sought to establish that his symptoms 
started in service.  Dr. J.B. noted that the veteran 
complained of generalized arthralgias and myalgias, but his 
most problematic areas involved his knees, ankles, and lower 
back as well as the muscles of his legs.  The veteran also 
complained of memory loss, trouble initiating sleep, and 
frequent nocturnal awakenings.  He denied that he experienced 
chest pain.  His medications were Tramadol, Zocor, and 
Naproxen.  On review of systems, the physical examination 
revealed no tenderness of the neck.  There was no synovitis 
of the joints of the upper and lower extremities.  Proximal 
muscle strength of both the upper and lower extremities was 
4+/5.  Dr. J.B. commented that it was hard to ascertain as to 
whether or not this slight weakness was real or whether there 
was less than maximal effort.  Dr. J.B. provided an 
impression of generalized arthralgias and myalgias with a 
prior diagnosis of fibromyalgia.  Dr. J.B. reported that he 
reviewed the veteran's medical records and he discussed 
several entries from his service medical records and post-
service medical records.  Dr. J.B. noted that the first 
mention of fibromyalgia was in January 2002 from a physician 
assistant's progress note.

At the August 2005 travel board hearing, the veteran 
testified that he continued to experience stiffness and 
tightness in his back.  His back popped and his "discs 
move[ed] around" which caused tremendous pain to the point 
that he could not go into work or move.  He maintained that 
this occurred "every ten days, two weeks-at least twice a 
month."  He did not experience radiating pain or numbness; 
rather, he experienced a tingling sensation.  He used 
"Tremenol" and Naproxen for the pain.  When asked whether 
he experienced periodic flare-ups or constant problems, the 
veteran responded that the problems were constant and that he 
was careful not to overdo it.  When asked whether he 
experienced any incapacitating events or periods when he had 
to have complete bedrest, he recalled an episode in 1996 and 
the first week in March of 1995.  He maintained that it 
lasted for five days.  He testified that he could not do as 
much as the other guys his age could do.  He reported that he 
lost his job in March and implied that it was because he kept 
calling off work in part on account of his back.  He denied 
that he ever had surgery on his back.  When asked whether 
surgery had ever been recommended, the veteran responded that 
military physicians wanted to perform an exploratory 
procedure on his back but no physician that had treated him 
after service had recommended surgery.  He denied that he had 
been hospitalized for back pain in the last five years.  

In regard to complaints of dyssomnia, the veteran testified 
that he first complained of sleep disturbances when he was in 
Saudi Arabia [later on he testified that it was in Landstuhl, 
Germany] but when he saw a psychiatrist he stopped talking 
about this problem out of fear that he would be placed in a 
psych ward in Germany.  He denied that he ever received 
treatment for dyssomnia in service.  He first complained of 
sleep problems after service in 1992 or 1993.  When asked 
whether a doctor had related his dyssomnia to his service, 
the veteran responded in the affirmative but indicated that 
the doctor "ha[d] moved on now."  He maintained that he was 
not diagnosed with dyssomnia until 2000 or 2001.  He 
testified that his symptoms were worsening and included 
"weird dreams."  The veteran then appeared to suggest that 
his physicians suspected that the sleep disturbances might be 
related to post-traumatic stress disorder. 

In regard to complaints of dizziness and memory loss, the 
veteran testified that these problems first manifested in 
1991.  He experienced dizzy spells a couple times a month.  
He complained of short-term memory loss.  He explained that 
he was working with two doctors on his problems and he 
maintained that the doctors thought his problems had 
something to do with his military service but he acknowledged 
that he had to "get that on paper."  

In regard to complaints of aching joints, the veteran 
testified that this problem first manifested in 1989 or 1990.  
He indicated that he had aching joints all over his body, 
including his knees, ankles, left wrist, neck, and shoulders.  
He complained that the aches were always present but at 
different degrees of severity.  He denied that he ever had 
surgery on his joints or that surgery had ever been 
recommended.  

In regard to complaints of leg pain, the veteran testified 
that he experienced the pain between his ankle and the knee 
or the shin area and calf.  He described that the pain felt 
like an ice pick.  He maintained that the pain was continuous 
but varied in degrees of severity.  

In regard to complaints of chest pain, the veteran testified 
that this problem did not occur that often in response to an 
inquiry as to when this symptom first manifested.    
He maintained that the chest pain "popped up for a while" 
and physicians performed a lot of tests on his heart because 
the pain was in the heart region, but he acknowledged that he 
could not confirm that it was an ongoing problem.  

In regard to complaints of fibromyalgia and chronic fatigue 
syndrome, the veteran testified that these problems first 
manifested in 1990 or 1991.  The veteran testified that he 
was diagnosed with fibromyalgia by a VA doctor and Dr. J.R.  
Further testimony elicited from the veteran, however, 
indicated that Dr. J.R. and Dr. J.B. were actually working on 
whether his complained of aches and pains were attributable 
to fibromyalgia or chronic fatigue syndrome.  The veteran at 
that time indicated that he would submit their final 
assessment to the Board within 30 days.  Then, the veteran 
concluded his testimony but restating that these physicians 
had diagnosed him with fibromyalgia but were working to 
determine whether it was service related.  When asked whether 
a physician had ever told the veteran that he had chronic 
fatigue syndrome, he responded in the negative. 

In regard to complaints of pes planus, the veteran testified 
that "[t]hat was something that popped up and the doctors at 
the VA in Salisbury entered it in [his] record, but there 
[were] no real issues with [his] feet."  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
also reviewed all the evidence of record pertaining to the 
history of the service-connected low back disability.  The 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of remote clinical histories and findings pertaining to this 
disability.  


III.      Service Connection for Dyssomnia

Under 38 C.F.R. § 3.317 (2005), a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability may be service-connected, provided that such 
disability became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006, and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  A "qualifying 
chronic disability" has been defined to mean a chronic 
disability resulting from any of the following (or any 
combination of the following):  (1) an undiagnosed illness; 
(2) medically unexplained chronic multisymptom illnesses that 
are defined by a cluster of signs or symptoms (specifically 
chronic fatigue syndrome, fibromyalgia, irritable bowel 
syndrome, or any other illness the Secretary determines meets 
the criteria of a medically unexplained chronic multisymptom 
illnesses); or (3) any diagnosed illness that the Secretary 
determines warrants a presumption of service connection.  
38 C.F.R. § 3.317(a)(2)(i) (2005).  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  38 C.F.R. § 3.317(a)(2)(ii) (2005).  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
Id.  "Objective indications of chronic disability" include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(3) (2005).  Disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  38 C.F.R. 
§ 3.317(a)(4) (2005).  The 6-month period of chronicity is 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.  

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness include, but are not limited to the 
following:  fatigue; signs or symptoms involving the skin; 
headache; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b) (2005).  

The veteran contends that he developed a sleeping disorder 
after serving in the Persian Gulf War.  VA recognizes that 
sleep disturbance is a sign or symptom that may be a 
manifestation of an undiagnosed illness.  The November 2002 
VA examiner diagnosed the veteran with dyssomnia [sleep 
disorder] not otherwise specified in connection with his 
complaints of sleep disturbances and insomnia.  The VA 
examiner did not attribute the dyssomnia to any clinically 
known psychiatric or organic disorder.  The veteran's 
complaints of sleep disruptions and insomnia are first 
documented in the VA treatment records in excess of the 
requisite six-month period.  The November 2002 VA examiner 
assigned a GAF score of 70, which tends to show that the 
veteran's dyssomnia has manifested to a degree of 10 percent 
or more according to the criteria set forth in the General 
Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 
(2005).  Accordingly, as all of the elements set forth in 
§ 3.317 have been met, the Board presumes the veteran's 
dyssomnia
is due to an undiagnosed illness as a result of service in 
the Southwest Asia theater of operations during the Persian 
Gulf War.  


IV.      Service Connection for Dizziness 

The medical evidence shows that the veteran is noted as 
reporting that he experienced dizzy spells during an 
evaluation for a cyst of his left temporal lobe in September 
1996.  The veteran is again noted as complaining of dizzy 
spells during an evaluation of his blood pressure in November 
1999 and December 1999, at which time assessments of mild 
hypertension, Persian Gulf Syndrome, and dizzy spells were 
noted with favorable resolution of the complained of dizzy 
spells it would appear by the veteran's report in September 
2000.  Thereafter, VA treatments records document no more 
complaints or treatment for dizzy spells despite testimony 
from the veteran that he experiences dizzy spells a couple of 
times a month.  Thus, the Board finds that the medical 
evidence cannot support a finding that the claimed dizzy 
spells are a "qualifying chronic disability."  The medical 
evidence fails to show that the veteran has exhibited 
objective indications of dizzy spells perceptible to a 
physician or that non-medical indicators capable of 
independent verification have shown that the veteran has 
suffered from dizzy spells over the course of six months or 
more or intermittent episodes of improvement and worsening of 
dizzy spells over a six-month period.  For these reasons, 
service connection for dizzy spells as due to an undiagnosed 
illness is not warranted.  

If service connection cannot be established pursuant to 
38 C.F.R. § 3.317 (2005), then VA must decide whether the 
veteran is entitled to service connection of the claimed 
disability on a direct basis.  As no current chronic 
disability manifested by dizzy spells is currently shown by 
the evidence and no in-service complaint or treatment for 
dizzy spells is documented, service connection for dizzy 
spells on a direct basis is also not warranted.  The 
preponderance of the evidence is against the claim, so the 
benefit-of-the-doubt rule is not applicable.  38 U.S.C.A. 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).


V.       Service Connection for Memory Loss 

The medical evidence of record fails to show that the claimed 
memory loss is a "qualifying chronic disability."  VA 
treatment records document the veteran's complaints of memory 
loss, but according to the November 2002 VA examiner who 
conducted the mental evaluation, the veteran's memory for 
remote and recent was good.  The November 2002 VA examiner 
who conducted the Gulf War protocol examination reaffirmed 
that the other VA examiner found no "pathologic type of 
memory loss."  A March 2001 VA treatment record noted an 
assessment of memory loss but this assessment was clearly 
based on a history provided by the veteran and not on 
objective clinical findings as no pertinent tests were 
performed.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(providing that a bare transcription of lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional).  Thus, 
the evidence fails to show a chronic undiagnosed illness 
manifested by memory loss existing six months or more and 
objective evidence of memory loss perceptible to an examining 
physician or non-medical indicators of memory loss capable of 
independent verification.  For these reasons, service 
connection for memory loss as due to an undiagnosed illness 
is not warranted.  As no current chronic disability 
manifested by memory loss is currently shown by the evidence 
and no in-service complaint or treatment for memory loss is 
documented, service connection for memory loss on a direct 
basis is also not warranted.  The preponderance of the 
evidence is against the claim, so the benefit-of-the-doubt 
rule is not applicable.  38 U.S.C.A. 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005).


VI.      Service Connection for Aching Joints 
 
The medical evidence of record fails to show that the 
veteran's reported aching joints qualify as a chronic 
disability.  At the travel board hearing, the veteran 
testified that he experienced aching joints all over his 
body, including his knees, ankles, left wrist, neck, and 
shoulders.  VA treatment records only note complaints of 
"body aches" in November 2003 (as distinguished from 
complaints of pain and/or fibromyalgia).  The evidence fails 
to show a chronic undiagnosed illness manifested by aching 
joints of the whole body existing six months or more and 
objective evidence of aching joints of the whole body 
perceptible to an examining physician or non-medical 
indicators of aching joints capable of independent 
verification.  For these reasons, service connection for 
aching joints as due to an undiagnosed illness is not 
warranted.  As no current chronic disability manifested by 
aching joints is currently shown by the evidence and no in-
service complaint or treatment for aching joints is 
documented, service connection for aching joints on a direct 
basis is also not warranted.  The preponderance of the 
evidence is against the claim, so the benefit-of-the-doubt 
rule is not applicable.  38 U.S.C.A. 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005).


VII.     Service Connection for Leg Pain 

The medical evidence of record fails to show that the claimed 
leg pain is a "qualifying chronic disability."  VA 
treatment records document the veteran's complaints of pain 
in his knees and ankles.  No examination, however, showed 
that the veteran had demonstrable pain in the knees or 
ankles.  For example, in March 1997, the physical examination 
revealed no joint swelling although there was some crepitus 
of the knees but this was not replicated on any subsequent 
examination.  In September 2000, the examiner noted the 
veteran's complaints of ankle and knee pain but observed that 
the veteran appeared to be in no distress and walked 
unencumbered.  In December 2000, the examiner noted that the 
veteran was able to move all of his extremities well.  At the 
November 2002 VA examination no demonstrable pain was noted.  
Dr. J.B.'s August 2005 report noted an impression of 
generalized arthralgias and myalgias but the examination 
itself revealed no demonstrable pain in the lower 
extremities.  Dr. J.B. indicated that there was no synovitis 
of the joints of the lower extremities.  Like the November 
2002 VA examiner, Dr. J.B. detected some slight weakness in 
the lower extremities, but he added that he was not sure if 
this weakness was real or due to less than maximal effort.  
In any event, Dr. J.B. does not indicate that pain is the 
source.  

Thus, the medical evidence fails to show that the veteran has 
exhibited objective indications of pain in the knees and 
ankles or legs perceptible to a physician or that non-medical 
indicators capable of independent verification have shown 
that the veteran has suffered from pain in the knees and 
ankles or legs over the course of six months.  For these 
reasons, service connection for leg pain as due to an 
undiagnosed illness is not warranted.  As no current chronic 
disability manifested by leg pain is currently shown by the 
evidence and no in-service complaint or treatment for leg 
pain is documented, service connection for leg pain on a 
direct basis is also not warranted.  The preponderance of the 
evidence is against the claim, so the benefit-of-the-doubt 
rule is not applicable.  38 U.S.C.A. 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005).


VIII.   Service Connection for Chest Pain 

The medical evidence of record fails to show that the claimed 
chest pain is a "qualifying chronic disability."  The 
medical evidence does not document any complaints or 
treatment for chest pain.  To the contrary, VA treatment 
records and Dr. J.B.'s report show that when the veteran was 
asked on a review of systems whether he experienced chest 
pain he denied any such symptoms in February 1999, December 
1999, March 2003, and August 2005.  At the travel board 
hearing, the veteran acknowledged that his chest pain was not 
an ongoing problem, which is consistent with the medical 
evidence of record.  It follows that as there is no 
documented treatment of chest pain, there is no objective 
evidence of record that the veteran suffers from chest pain.  
Thus, the evidence fails to show a chronic undiagnosed 
illness manifested by chest pain existing six months or more 
and objective evidence of chest pain perceptible to an 
examining physician or non-medical indicators of chest pain 
capable of independent verification.  For these reasons, 
service connection for chest pain as due to an undiagnosed 
illness is not warranted.  As no current chronic disability 
manifested by chest pain is currently shown by the evidence 
and no in-service complaint or treatment for chest pain is 
documented, service connection for chest pain on a direct 
basis is also not warranted.  The preponderance of the 
evidence is against the claim, so the benefit-of-the-doubt 
rule is not applicable.  38 U.S.C.A. 5107(b) (West 2002); 
38 C.F.R.    § 3.102 (2005).


IX.      Service Connection for Fibromyalgia 

While VA treatment records show that a certified physician's 
assistant diagnosed the veteran with fibromyalgia, the 
November 2002 VA examiner and Dr. J.B., both of whom are MDs, 
assessed that the findings pertinent to fibromyalgia were not 
found during the examination.  The veteran has not submitted 
any additional evidence indicating that Dr. J.B. has changed 
his assessment and now finds that the veteran does suffer 
from fibromyalgia.  (As discussed earlier, the record was 
held open for an additional 30 days to allow the veteran to 
submit any additional pertinent evidence from Drs. J.B. and 
J.R.)  The Board accords greater evidentiary weight to the 
clinical assessments provided by the November 2002 VA 
examiner and Dr. J.B. because they hold a higher degree of 
specialty in the practice of medicine than the certified 
physician's assistant.  Entitlement to service-connected 
benefits is specifically limited to cases where there is a 
current disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (providing that in the absence of proof of a 
present disability there can be no valid claim).  The weight 
of the evidence indicates that the veteran does not currently 
suffer from fibromyalgia; therefore, service connection for 
fibromyalgia is not warranted.  For the same reasons, service 
connection for fibromyalgia is also not warranted on a direct 
basis.  
The preponderance of the evidence is against the claim, so 
the benefit-of-the-doubt rule is not applicable.  38 U.S.C.A. 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).


X.       Service Connection for Chronic Fatigue Syndrome 

For VA purposes, the diagnosis of chronic fatigue syndrome 
requires the new onset of debilitating fatigue severe enough 
to reduce daily activity to less than 50 percent of the usual 
level for at least six months, and the exclusion, by history, 
physical examination, and laboratory tests, of all other 
clinical conditions that may produce similar symptoms, and 
six or more of the following:  (i) acute onset of the 
condition, (ii) low grade fever, (iii) nonexudative 
pharyngitis, (iv) palpable or tender cervical or axillary 
lymph nodes, (v) generalized muscle aches or weakness, (vi) 
fatigue lasting 24 hours or longer after exercise, (vii) 
headaches (of a type, severity, or pattern that is different 
from headaches in the pre-morbid state), (viii) migratory 
joint pains, (ix) neuropsychologic symptoms, or (x) sleep 
disturbance.  38 C.F.R. § 4.88a (2005). 

The November 2002 VA examiner addressed each of the criteria 
set forth in § 4.88a and determined that the veteran did not 
currently suffer from chronic fatigue syndrome.  As 
previously noted, in the absence of proof of a present 
disability there can be no valid claim.  Brammer, 3 Vet. App. 
at 225.  Therefore, as the veteran is not currently diagnosed 
with chronic fatigue syndrome, service connection for chronic 
fatigue syndrome is not warranted.  For the same reasons, 
service connection for chronic fatigue syndrome is also not 
warranted on a direct basis.  The preponderance of the 
evidence is against the claim, so the benefit-of-the-doubt 
rule is not applicable.  38 U.S.C.A. 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005).


XI.      Service Connection for Bilateral Pes Planus

The veteran was diagnosed with bilateral pes planus at the 
November 2002 VA examination.  Thus, a current disability is 
shown by the evidence.  The service medical records, however, 
are absent any complaints or findings of bilateral flat feet 
in service.  There is also no competent medical evidence of 
record that otherwise shows that the veteran's bilateral flat 
feet were incurred in service.  38 C.F.R.          § 3.303(d) 
(2005).  In the absence of medical evidence that shows that 
the currently diagnosed foot disability was identified in 
service or competent medical evidence that links the 
currently diagnosed foot disability to service, the weight of 
the evidence is against the veteran's claim and the benefit-
of-the-doubt rule is not for application.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
Accordingly, service connection for bilateral pes planus is 
not warranted. 






XII.    Increased Rating for Mechanical Low Back Pain and 
Degenerative Disc
           Disease  

In a May 1992 rating decision, the RO awarded service 
connection for mechanical low back pain and assigned a 10 
percent rating under Diagnostic Code 5295.  On March 23, 
2001, the veteran filed the above claims at which time the RO 
sua sponte decided to re-evaluate the veteran's back 
disability.  In a January 2003 rating decision, the RO 
initially denied an increased rating but expanded service 
connection to include degenerative disc disease.  Thereafter, 
in the April 2003 SOC, the RO granted an increased rating of 
20 percent under Diagnostic Code 5295, effective March 23, 
2001.  The 20 percent rating has remained in effect.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Individual disabilities are assigned separate diagnostic 
codes.   Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2005).  All benefit of the doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2004).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Id. Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2004).  The factors involved in evaluating and 
rating disabilities of the joints include, weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2004).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board notes that the schedule for rating spine 
disabilities was amended in August 2003, effective September 
26, 2003.  Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51,454-51,458 (August 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243 (2004-2005)).  Prior 
to that, the rating criteria for evaluating intervertebral 
disc syndrome were changed, effective September 23, 2002.  
Amendment to Part 4, Schedule for Rating Disabilities, 67 
Fed. Reg. 54,345-54,349 (August 22, 2002) (38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003)).  The new rating criteria for 
intervertebral disc syndrome were subsumed in the 
aforementioned amended rating schedule for spine 
disabilities.  When the regulations concerning entitlement to 
a higher rating are changed during the course of an appeal, 
the veteran is entitled to resolution of his or her claim 
under the criteria that are more to his or her advantage.  
VAOPGCPREC 3-00.  The old criteria may be applied for the 
full period of the appeal.  The new rating criteria, however, 
may only be applied to the period of time after their 
effective date.  Id.  The SSOCs show that the RO considered 
the veteran's low back disability under the old and new 
rating criteria.  

As previously noted, the veteran's low back disability is 
currently assigned a 20 percent rating under Diagnostic Code 
5295 of the old schedule for rating spine disabilities.  The 
clinical findings reported in the November 2002 VA 
examination report show that the veteran's low back 
disability is not productive of listing of the whole spine to 
the opposite side.  At that examination, the veteran did not 
demonstrate marked limitation of forward bending in the 
standing position as he had 70 degrees of forward flexion out 
of 90 degrees [detailed further below] and there was no loss 
of lateral motion as he had 30 degrees of lateral flexion out 
of 30 degrees [detailed further below].  The veteran's low 
back disability also does not produce abnormal mobility on 
forced motion.  There are no clinical findings reported in 
the VA treatment records that are inconsistent with the 
findings reported in the November 2002 VA examination report.  
Therefore, the Board finds that the symptomatology associated 
with the veteran's low back disability does not more nearly 
approximate the criteria associated with a 40 percent rating 
under Diagnostic Code 5295 of the old schedule for rating 
spine disabilities.  

The Board is required to consider other diagnostic codes 
under the old schedule to determine whether the veteran is 
entitled to a rating in excess of 20 percent under any of 
them.  

38 C.F.R. § 4.71a, Diagnostic Codes 5290 through 5292 (2003), 
rated limitation of motion of the spine according to whether 
it was slight, moderate, or severe.  The words "slight," 
"moderate," and "severe" are not defined in the VA 
Schedule for Rating Disabilities.  Guidance can be obtained 
from the amended regulations.  The current definition of 
normal range of motion for the spine is based on medical 
guidelines in existence since 1984; therefore, the Board will 
apply the current ranges of motion to rating spine 
disabilities under the old criteria.

The November 2002 VA examination report shows that the 
veteran had slight to moderate loss of motion on flexion 
(70/90), moderate loss of motion on extension (15/30), no 
loss of motion on lateral flexion to the left and right 
(30/30), and slight to moderate loss of motion with pain on 
rotation to the left and right (20/30).  VA treatment records 
show that at those times that the veteran presented at the 
medical facility and his complaints included back pain, no 
clinical findings were reported that indicated or suggested 
that the ranges of motion documented at the November 2002 VA 
examination were not reflective of the level of the veteran's 
disability. Thus, as the veteran's overall loss of lumbar 
spine motion is moderate, he is not entitled to an increased 
rating of 40 percent under Diagnostic Code 5292 for severe 
limitation of lumbar spine motion.  In making this 
determination, the Board considered the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59.  Pain was only reported on 
rotation to the left and it did not result in any additional 
loss of motion as rotation to the left and right were equally 
slightly to moderately limited to 20 degrees.  Again, there 
are no clinical findings in the record that support that the 
veteran's low back disability produces chronic severe 
limitation of motion.  

Service connection has also been established for degenerative 
disc disease.  VA treatment records show that the veteran 
underwent neurological testing several times at which time no 
neurological manifestations were ever associated with the 
veteran's low back disability.  For example, sciatic 
neuropathy or lumbar radiculopathy has never been clinically 
identified, nor has the veteran ever complained of these 
symptoms.  At the travel board hearing, the veteran denied 
that he experienced radiating pain.  The Board is cognizant 
of testimony from the veteran in which he maintained that his 
pain was constant and that he experienced tremendous pain 
from 'discs moving' around "at least twice a month."  The 
objective medial evidence of record, however, simply does not 
support that the severity of his low back disability is akin 
to an individual who suffers from severe recurring attacks of 
intervertebral disc syndrome, particularly in light of the 
absence of any neurological manifestations.  Thus, the 
veteran is not entitled to an increased rating of 40 percent 
under Diagnostic Code 5293.  

As for other potentially applicable diagnostic codes of the 
old schedule, the medical evidence shows that there is no x-
ray evidence of residuals of a fracture of the vertebra 
attributable to the service-connected low back disability.  
Thus, the veteran is precluded from an evaluation under 
Diagnostic Code 5285.  38 C.F.R. § 4.71a, Diagnostic Code 
5285 (2003).  The medical evidence also shows that the 
veteran does not have ankylosis of the lumbar spine.  Dinsay 
v. Brown, 9 Vet. App. 79, 81 (1996) (defining ankylosis as 
stiffening or fixation of a joint as the result of a disease 
process, with fibrous or bony union across the joint).  
Moreover, the veteran's service-connected disability is not 
analogous to an individual with ankylosis of the lumbar 
spine.  To the contrary, the medical evidence shows that the 
veteran has functional range of motion in the lower spine.  
Thus, the veteran is precluded from an evaluation under 
Diagnostic Code 5289.  38 C.F.R. § 4.71a, Diagnostic Code 
5289 (2003).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of a disability rating in 
excess of 20 percent for the veteran's low back disability 
under the old schedule for rating spine disabilities. 

The Board now considers the veteran's service-connected low 
back disability under the schedule for rating spine 
disabilities as amended in August 2003, effective September 
26, 2003.  Under the General Rating Formula for Diseases and 
Injuries of the Spine, a 40 percent rating is assigned for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a (2004-2005).  A 50 percent rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  Id.  A 100 percent rating is assigned 
for unfavorable ankylosis of the entire spine.  Id.  

As previously discussed, the veteran demonstrated 70 degrees 
of forward flexion at the November 2002 VA examination.  
Also, the veteran does not have ankylosis of the lumbar spine 
or a disability akin to an individual with ankylosis of the 
lumbar spine.  Therefore, the veteran's low back disability 
does not more nearly approximate the criteria associated with 
the next higher rating of 40 percent under the General Rating 
Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, any associated objective neurologic abnormalities 
are to be evaluated separately under an appropriate 
diagnostic code.  As previously discussed, no ratable 
neurological manifestations have ever been associated with 
the veteran's low back disability.  Therefore, the veteran is 
not entitled to a separate compensable rating under for 
example 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005) 
(incomplete or complete paralysis of the sciatic nerve).

The veteran is also not entitled to an increased rating under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes where the objective medical evidence 
of record fails to show that the veteran had incapacitating 
episodes having a total duration of at least 4 weeks during 
the past 12 months, which is the criteria associated with a 
40 percent rating under the formula.  By the veteran's own 
testimony, he only experienced one in the past year (March 
1995).  In the years prior to March 1995, VA treatment 
records do not document that the veteran suffered from 
incapacitating episodes that required bed rest prescribed by 
a physician and treatment by a physician.  

Thus, as between the old schedule for rating spine 
disabilities and the amended schedule for rating spine 
disabilities, the preponderance of the evidence is against 
assignment of a disability rating in excess of 20 percent.  

Lastly, the Board notes that there is no objective evidence 
of record that the veteran's service-connected mechanical low 
back pain and degenerative disc disease cause marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The Board notes that there are no medical records that show 
frequent periods of hospitalization on account of the 
veteran's low back disability and the veteran denied at the 
hearing that he had been hospitalized on account of his back 
in the past five years.  At the hearing, the veteran also 
testified that he lost his job in March and implied that it 
was because he kept calling off work in part on account of 
his back.  The veteran's contention, however, is at odds with 
the objective medical evidence of record that shows that the 
veteran has no exceptional or unusual factor associated with 
his service-connected low back disability that renders the 
regular schedular standards impracticable.  

The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2005).  In the 
instant case, to the extent that the veteran's service-
connected low back disability interferes with his 
employability, the currently assigned 20 percent rating 
adequately contemplates such interference, and there is no 
evidentiary basis in the record for a higher rating on an 
extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2005) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

Service connection for dyssomnia as due to an undiagnosed 
illness is granted.

Service connection for dizziness, including as due to an 
undiagnosed illness is denied.

Service connection for memory loss, including as due to an 
undiagnosed illness is denied.

Service connection for aching joints, including as due to an 
undiagnosed illness is denied.

Service connection for chest pain, including as due to an 
undiagnosed illness is denied.

Service connection for fibromyalgia, including as due to an 
undiagnosed illness is denied.

Service connection for chronic fatigue syndrome, including as 
due to an undiagnosed illness is denied.

Service connection for bilateral pes planus is denied.

An increased rating in excess of 20 percent for service-
connected mechanical low back pain and degenerative disc 
disease is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


